Citation Nr: 0921407	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-03 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
private medical treatment provided at St. Charles Medical 
Center from July 26, 2006 to July 27, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Portland, Oregon that denied financial assistance for the 
Veteran's private medical care for July 26, 2006 and July 27, 
2006.

The Veteran originally requested a hearing before the Board; 
however, in November 2008, he withdrew his request.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment 
rendered from July 26, 2006 to July 27, 2006 in connection 
with private hospital treatment at St. Charles Medical 
Center.

2.  The Veteran's treating physician indicated that the 
Veteran suffered cardiovascular instability on July 26, 2006 
that resolved on July 27, 2006.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the 
unauthorized costs of private medical expenses incurred from 
July 26, 2006 to July 27, 2006 are met.  38 U.S.C.A. §§ 1725, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000- 17.1008 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, who is 100 percent service connected for his 
mental disability, requests payment or reimbursement of 
unauthorized medical expenses from treatment.  The Veteran 
contends that the treatment provided from July 26, 2006 to 
July 27, 2006 was for an emergent condition and that a VA 
facility was not feasibly available.

Because the medical expenses incurred were not authorized, 
the next determination that must be made is whether the 
Veteran is entitled to reimbursement or payment by VA of such 
unauthorized medical expenses.  Payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177.  The provisions of the Act became 
effective as of May 29, 2000.

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C.A. Chapter 17 within two 
years before the non-VA emergency treatment; (6) The veteran 
is financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728, which applies 
primarily to emergency treatment for a service-connected 
disability.  38 C.F.R. § 17.1002.  The criterion in dispute 
is the fourth listed above.

The August 2006 decision of the VA review board stated that 
the claim was approved to the point of stabilization on July 
25, 2006 and the remainder of the episode of care from July 
26, 2006 to July 27, 2006 was denied.  The decision stated 
that the Veteran did not meet 38 U.S.C.A. § 17.1002(d) since 
at the point of stabilization the Veteran could have been 
transferred to the VAMC.

A statement dated January 2007 indicates that the Veteran was 
taken to St. Charles Medical Center for an emergency where he 
was sedated and placed on medications to control his 
condition.  He said he informed the private facility that he 
was to be transferred to a VA facility once he was stable.  
However, he was not transferred.

The Veteran submitted an August 2006 statement indicating 
that his physician attempted to release him from the hospital 
on July 26, 2006.  However, when he tried to walk, he almost 
passed out because of a decrease in blood pressure and was 
not released until July 27, 2006.  The Veteran further stated 
that the nearest VA facility was Portland, Oregon, which is 
about 178 miles from his location, and is not "feasibly 
available."

Also of record is a letter from the Veteran's treating 
physician at St. Charles Medical Center, Dr. J.K.  Dr. J.K. 
indicated that he treated the Veteran for his hip fracture 
and that the Veteran had to stay in the hospital for one 
extra day due to cardiovascular instability.  The Veteran's 
condition resolved by July 27 and he was discharged.  Dr. 
J.K. stated that it would have been unsafe to send the 
Veteran home on the 26th since he could have had a syncopal 
episode and risked falling and fracturing something else.

This case turns on whether a medical emergency continued to 
be present following the first two days of hospital services 
for which VA has previously accepted financial 
responsibility.  An "emergency" is defined as "a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. 
App. 143, 147 (1994) (citations omitted).

The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services.  Under 
such provision, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the evaluation and treatment were for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

A medical emergency lasts "only until the time the veteran 
becomes stabilized."  38 C.F.R. § 17.1002(d)."  The term 
stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if the veteran is discharged or 
transferred to a VA or other Federal facility."  38 C.F.R. § 
17.1001(d).

Medical records show that the Veteran underwent surgery of 
his hip after a fall.  It appears that on July 26, 2006, that 
the Veteran was supposed to be discharged with the 
instruction that he follow up with the Veteran's Hospital in 
Portland, Oregon.

The medical records from July 26 and July 27, 2006 are not in 
the claims file.  However, since the Veteran's treating 
physician has submitted a letter indicating that the Veteran 
suffered cardiovascular instability on July 26, which 
resolved on July 27, 2006, it appears to the Board that the 
Veteran's health was not stable for discharge or transfer to 
a VAMC until July 27, 2006.

Resolving all doubt in the Veteran's favor, the Board finds 
that a medical emergency continued to be present throughout 
the period of care from July 26, 2006 to July 27, 2006.  
Given that all of the other prerequisites of 38 U.S.C.A. § 
1725 and 38 C.F.R. § 17.1002 are otherwise shown to have been 
met, it is determined that the Veteran is entitled to 
reimbursement of or payment for the emergency medical 
services received at St. Charles Medical Center from July 26, 
2006 to July 27, 2006.

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
finds that the VCAA and its implementing regulations do not 
apply to claims for benefits governed by 38 C.F.R. Part 17 
(the governing regulations for reimbursement of private 
medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the Veteran July 26, 
2006 to July 27, 2006, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


